                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY

JUSTIN J. GUMBS,                     No. 19-cv-18864 (NLH) (MJS)

             Plaintiff,

     v.                                       OPINION

DAVID E. ORTIZ, et al.,

             Defendants.


APPEARANCE:
Justin J. Gumbs
49309-048
Fort Dix Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, NJ 08640

     Plaintiff Pro se

HILLMAN, District Judge

     Plaintiff Justin Gumbs, a federal prisoner presently

incarcerated in FCI Fort Dix, New Jersey, seeks to bring a

complaint against David Ortiz, the former warden of FCI Fort

Dix; D.K. White, the warden of FCI Allenwood, Pennsylvania; and

Ms. Blackwell, FCI Allenwood’s Drug Treatment Specialist.    See

ECF No. 1.

     At this time, the Court must review the Complaint, pursuant

to 28 U.S.C. § 1915A to determine whether it should be dismissed

as frivolous or malicious, for failure to state a claim upon

which relief may be granted, or because it seeks monetary relief

from a defendant who is immune from such relief.   For the


                                 1
reasons set forth below, the Court will sever the complaint and

send part of it to the United States District Court for the

Middle District of Pennsylvania.       The Court will dismiss the

claim against Warden Ortiz with prejudice for failure to state a

claim.

I.   BACKGROUND

     Plaintiff alleges that Warden Ortiz, Warden White, and Ms.

Blackwell “STILL, SHAMELESSLY, trying to discourage, and ‘play

out the clock’ on, [Plaintiff’s] remaining term of

incarceration, by CONTINUALLY DENYING him his rights; and will

be, described, in the within COMPLAINT.”       ECF No. 1 at 3

(emphasis in original).     Plaintiff entered the Bureau of

Prisons’ Residential Drug Abuse Program (“RDAP”) on August 14,

2018.    Id.   On December 17, 2018, Plaintiff and another inmate

were called to Ms. Blackwell’s office in FCI Allenwood.         Id. at

4.   “She instructed both to sign a ‘FORMAL WARNING’ document (an

R.D.A.P. sanction document . . . ) for, ALLEGEDLY, handing-in an

R.D.A.P. workbook that contained empty, blank boxes that should

have been filled-in.”     Id. (emphasis in original).    They asked

to examine the workbooks before signing, but Ms. Blackwell would

not let them because she was busy and needed to get back to

work.    Id.   She stated that she would show the books to the

inmates another time and again directed them to sign the

warning.    Id.

                                   2
     The inmates again refused to sign the warning without

examining the contents of the workbooks.      Id.   Ms. Blackwell

became angry and left after stating they could examine the

books.    Id. at 4-5.    “Later, when summoned to the front of the

Unit by [Ms. Blackwell], to let both review said workbook, both

[inmates] examined said workbook, and found that NOTHING WAS

LEFT BLANK; as Respondent Ms. Blackwell had INCORRECTLY

CLAIMED.”    Id. at 5.    Plaintiff questioned her prior statement

that the workbooks had been left blank, and Ms. Blackwell

indicated she would be referring both inmates for a formal Teams

review.    Id.

     Plaintiff met with Ms. Blackwell and four other RDAP staff

members.    Id.   Plaintiff “began to explain what had transpired,

and that [Ms. Blackwell] had stated that she was ‘overwhelmed’

and that she ‘did not have time to deal with this’, etc., etc.

She acknowledged that she did, INDEED, state those things.”         Id.

She became angry when Plaintiff alleged she had used profanity

and threw the workbook on the desk; Plaintiff was taken outside

the office by staff.      Id.   The staff members told him they would

finish the meeting later.       Id. at 6.

     Plaintiff was called to the Lieutenant’s Office and put

into the SHU.     Id.   The Lieutenant told Plaintiff he was placed

into the SHU because he had angered Ms. Blackwell.       Id.

Plaintiff was charged with insolence towards a staff member.

                                     3
ECF No. 1-1 at 16.    Plaintiff alleges he was mistreated in the

SHU and was not given any administrative remedy forms.     ECF No.

1 at 6.    Plaintiff states his mattress was very thin, causing

discomfort to Plaintiff because of his broken foot and bone

disease.    Id.   He also was not given his chemotherapy medication

until two weeks later.     Id. at 7.

      Plaintiff attempted to appeal the disciplinary charge and

his expulsion from RDAP.     His appeals were administratively

rejected, ECF No. 1-1 at 2-14, and he continued to try to

exhaust his internal remedies after he was transferred to FCI

Fort Dix, id. at 4, 8.

II.   STANDARD OF REVIEW

      Section 1915A requires a court to review “a complaint in a

civil action in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental

entity.”    28 U.S.C. § 1915A(a).   The Court must sua sponte

dismiss any claim that is frivolous, is malicious, fails to

state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A(b)(1)-(2).     This action is subject to sua

sponte screening for dismissal under 28 U.S.C. § 1915A because

Plaintiff is a prisoner seeking redress from an employee of the

United States.



                                    4
     To survive sua sponte screening for failure to state a

claim, the complaint must allege “sufficient factual matter” to

show that the claim is facially plausible.   Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).   “‘A claim has

facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’”   Fair Wind

Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).   “[A]

pleading that offers ‘labels or conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007)).

III. DISCUSSION

     Plaintiff raises claims against two employees of FCI

Allenwood, Warden White and Ms. Blackwell.   FCI Allenwood is in

Allenwood, Pennsylvania, which is within the Middle District of

Pennsylvania’s jurisdiction.   The Court will sever the complaint

and transfer the claims against Warden White and Ms. Blackwell

to the Middle District of Pennsylvania for consideration.     28

U.S.C. § 1631.

     Plaintiff does not allege that former FCI Fort Dix Warden

Ortiz had any part in Plaintiff’s encounter with Ms. Blackwell

or the conditions of the Allenwood SHU.   His only claims against

                                 5
Warden Ortiz appear to be based on how FCI Fort Dix addressed

the administrative remedy process after Plaintiff’s transfer.

“Prisoners do not have a constitutional right to prison

grievance procedures. Thus, defendants’ alleged obstruction of

such procedures is not independently actionable.”    Heleva v.

Kramer, 214 F. App’x 244, 247 (3d Cir. 2007)(citing Massey v.

Helman, 259 F.3d 641, 647 (7th Cir. 2001)).    Therefore, the

Court will dismiss this claim.

      Generally, “plaintiffs who file complaints subject to

dismissal under [the Prison Litigation Reform Act] should

receive leave to amend unless amendment would be inequitable or

futile.”   Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d

Cir. 2002).   The Court finds that amendment would be futile

because Plaintiff cannot remedy the deficiency in his claim

against Warden Ortiz.   Leave to amend will be denied.

IV.   CONCLUSION

      For the reasons stated above, the Court will sever the

complaint and transfer the claims against Warden White and Ms.

Blackwell to the Middle District of Pennsylvania.    The Court

will dismiss the claim against Warden Ortiz with prejudice for

failure to state a claim.   28 U.S.C. § 1915A(b)(1).

      An appropriate order follows.

Dated: _May 7, 2021                   ___s/ Noel L. Hillman _____
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.


                                 6
